GUIDRY, Judge.
Plaintiff, Frank Silliker, filed a tort suit seeking recovery of damages for personal injury against the Police Jury of St. Landry Parish and its insurer, Great Plains Insurance Company. The Department of Health and Human Resources, State of Louisiana, (DHHR) intervened against all parties seeking recovery of charges for services rendered to plaintiff at Charity Hospital, New Orleans, Louisiana, under authority of La.R.S. 46:11 et seq.
Following a bifurcated trial, on June 27, 1986, a judgment was signed, in which a jury found the Great Plains Insurance Company (Great Plains) liable to the plaintiff, Frank Silliker, in the amount of one hundred thirty-six thousand, four hundred ninety-three and 00/100 ($136,493.00) dollars, plus legal interest. No disposition of DHHR’s intervention is made in this judgment.
The St. Landry Parish Police Jury was found not liable to Mr. Silliker, by the trial judge. A second judgment was signed on June 27, 1986, dismissing plaintiffs suit against the St. Landry Police Jury. The intervention was also dismissed, the trial court having determined that DHHR had not pursued its intervention.
Subsequently, on motion of Great Plains, the trial court granted a judgment notwithstanding the verdict reversing the jury verdict and dismissing Silliker’s suit against Great Plains. This judgment was signed on November 2, 1986. No disposition of DHHR’s intervention is made in this judgment.
DHHR suspensively appealed the June 27, 1986 judgment, rendered after judge trial, which dismissed its intervention. The plaintiff, Frank Silliker, also appealed from this judgment. These appeals have been docketed under our No. 86-1062.
A second appeal was taken by Frank Silliker from the judgment notwithstanding the verdict granted in favor of Great Plains. That appeal bears our docket number 86-1182.
The instant motion to dismiss was filed by the appellant, Frank Silliker, praying that his appeal No. 86-1062 be dismissed reserving his rights to the appeal bearing our docket No. 86-1182.
La.C.C.P. art. 2162 provides in part:
“An appeal can be dismissed at any time by consent of all parties, ...” (Emphasis ours).
As the St. Landry Parish Policy Jury, DHHR and Frank Silliker are all parties to the appeal bearing docket number 86-1062, and no consent to the dismissal has been given by either the St. Landry Parish Police Jury or DHHR, the appellant’s motion to dismiss is denied at appellant’s cost.
MOTION DENIED.